     Case 4:20-cv-00237-WTM-CLR Document 29 Filed 02/18/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION

                                      )
METROPOLITAN LIFE                     )
INSURANCE COMPANY                     )
                                      )
      Plaintiff                       )

V.
                                       j CIVIL ACTION
DONNA COOPER,
                                       ^ FILEN0.4:20-CV-00237-WTM-CLR
CURTIS COOPER,and                     )
HERITAGE MEMORIAL                     )
FUNDING LLC                           )
                                      )
       Defendants                     )

 AMENDED CONSENT ORDER DISMISSING HERITAGE MEMORIAL
               FUNDING.LLC AND ITS COUNTERCLAIMS

      The Court having reviewed Defendant Heritage Memorial Funding, LLC's

Amended Motion to Dismiss Heritage Memorial Funding, LLC and its

Counterclaims,finding that all parties consent to the entry ofthis Amended Consent
Order, and finding good cause, hereby GRANTS the motion.

      IT IS ORDERED that Defendant Heritage Memorial Funding, LLC is

dismissed from this action with prejudice.

      IT IS FURTHER ORDERED that Defendant Heritage Memorial Funding,

LLC's counterclaims against Plaintiff Metropolitan Life Insurance Company are

dismissed with prejudice.
     Case 4:20-cv-00237-WTM-CLR Document 29 Filed 02/18/21 Page 2 of 2




      IT IS FURTHER ORDERED that Plaintiff, all other parties, and Military

Benefit Association are discharged from any fuither liability to Heritage Memorial

Funding, LLC in connection with (a) benefits payable due to the death of James
Cooper, Jr. under a Group Term Life Insurance Policy No. 149107-1-G ("the Group
Policy") issued by Plaintiff to Militaiy Benefit Association, (b) the Interpleader
funds, and (c) the assignment of life insurance benefits fi-om Defendant Donna

Cooper("the Assignment").

      so ORDERED this          Jay ofFebruary, 2021.




                                      WILLIAM T. MOORE,JR.
                                      UNITED STATES DISTRICT JUDGE
